Per Curiam.
Respondent was admitted to practice by this Court in 2000. He maintained an office for the practice of law in New Jersey, where he was admitted to the bar in 1986.
By order dated February 4, 2008 (193 NJ 480, 940 A2d 293 [2008]), the New Jersey Supreme Court censured respondent for negligently misappropriating client trust funds and record-keeping violations. The order further directed that respondent be required to submit quarterly reconciliations of his attorney accounts to the New Jersey Office of Attorney Ethics for a period of two years.
*1021Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit which we conclude does not establish any of the available defenses to reciprocal discipline (see 22 NYCRR 806.19 [d]), and we therefore grant petitioner’s motion.
We further conclude that, consistent with the discipline imposed in New Jersey and in the interest of justice, respondent should be censured. In addition, respondent shall also file with petitioner copies of the quarterly reconciliations of his attorney accounts which he is required to file with the New Jersey Office of Attorney Ethics.
Mercure, J.P., Spain, Lahtinen, Kane and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured; and it is further ordered that respondent shall file with petitioner copies of the quarterly reconciliations of his attorney accounts which he is required to file with the New Jersey Office of Attorney Ethics.